DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
Claim 1 has been amended. Claim 3 has been newly canceled and no claims have been newly added. 
	
Claims 1-2 and 6-8 are currently pending.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2019.
Claims 1-2, 6-7 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rogiers et al (US 2009/0130064-previously cited) in view of Bush et al (Circulation Research 2010-previously cited) and Kattman et al (US 2013/0029368-previously cited), Stankewicz et al (US 2011/0097799-previously cited) and Han et al (Cancer Research 2000-previously cited).
Regarding claim 1, Rogiers teach methods of differentiating stem cells by exposing the stem cells to a histone deacetylase inhibitor (pages 1-2 para 13). The stem cells used include adult stem cells (page 6 para 77-80), specifically mesenchymal stem cells (page 7 para 80 and 82). The method can be used to generate cardiomyocytes for use in treatment of cardiac disease (page 10 para 116). The histone deacetylase inhibitors suitable for use include apicidin and its derivatives (page 13 para 137). The differentiated cells may also be useful in in vitro toxicity assays (page 11 para 120) or assays of carcinogenicity (page 11 para 121). Rogiers use low glucose DMEM in their examples (page 15 Example 1, para 156, para 158, page 16, Example 2, para 184).
Rogiers are silent with regard to the amount of glucose present in their culture conditions. Rogiers do not include an embodiment with apicidin as the histone deacetylase inhibitor.
Kattman teach methods of promoting a conversion in stem cells from glycolysis to aerobic respiration in order to produce mature cells differentiated from the stem cells with improved functional attributes (abstract and page 1 para 6). This is accomplished by exposing cells in need of metabolic maturity (for example stem cells or cells derived therefrom) to a culture medium that is essentially free of glucose (glucose deprivation) (page 2 para 13) and can include lactic acid as well as an energy source other than glucose (page 2 para 15). In particular, the method is applicable to a cardiac stem cell or a progenitor cell or a non-cardiac-lineage stem cell (page 2 para 14) and wherein the stem cell is differentiated into a cardiomyocyte (page 2 para 16). It is beneficial to have cardiomyocytes having metabolic maturity to reduce the ‘fetal’ or basal ‘stressed’ or ‘hypertrophic’ state and to promote reliance on mitochondria, for example to help in cardiotoxicity assays and/or hypertrophy assays (page 2 para 16). The cells of the reference can be used for administration for therapeutic use as well (page 10 para 110).
One of ordinary skill in the art would have been motivated to culture the stem cells of Rogiers in a culture medium that is essential free of glucose and contains lactic acid because Kattman indicate that this type of culture condition produces mature cells differentiated from the stem cells with improved functional attributes (abstract and page 1 para 6, page 2 para 15) and wherein the desired differentiated cell is a cardiomyocyte because it is beneficial to have cardiomyocytes having metabolic maturity to reduce the ‘fetal’ or basal ‘stressed’ or ‘hypertrophic’ state and to promote reliance on mitochondria (page 2 para 16). One of ordinary skill in the art would have had a reasonable expectation of success because both Rogiers and Kattman are drawn to differentiating stem cells, including progenitor cells, into cardiomyocytes for future therapeutic use in transplantation or assays. One of ordinary skill in the art would have had additional reason to expect success in using glucose deprivation conditions in the method of Rogiers because low glucose DMEM is used in their examples (page 15 Example 1, para 156, para 158, page 16, Example 2, para 184).
Bush teach that histone deacetylase inhibitors (HDACis) have been used to treat cardiac hypertrophy and fibrosis because of their cardio-protective properties (abstract and page 274, column 2). Studies confirmed that treatment with HDACis reduced cardiomyocyte cross-sectional area and significantly improved ventricular performance (page 276, column 1, first paragraph). In addition, Bush teach that an apicidin derivative, predominantly selective for HDACs 1, 2 and 3 was shown to effectively suppress hypertrophy and improve cardiac performance in the setting of pressure overload (page 276, column 1, last paragraph to column 2 first paragraph).
One of ordinary skill in the art would have been motivated to select apicidin from the list of HDAC inhibitors in the method of Rogiers when differentiating stem cells into cardiomyocytes because Bush teach that apicidin will suppress hypertrophy and improve cardiac performance and thus exert a positive effect on the cardiomyocytes produced. One of ordinary skill in the art would have had a reasonable expectation of success because Rogiers lists apicidin as a HDAC inhibitor that is suitable for use in their method.
Rogiers do not specifically teach wherein the culture is performed for 4-27 hours, but Kattman teach that stem cell derived cells may be cultured in their glucose deprivation conditions  for any suitable period of time to allow metabolic maturity (page 3 para 24). Kattman also teach that cardiomyocytes can be produced and characterized as described in US 2011/0097799 (Stankewicz et al) which is incorporated by reference in its entirety and that cardiomyocyte purity can be determined by detection of cardiomyocytes in culture (page 7 para 74).Stankewicz teach that incubation periods for the culture of differentiated stem cells or cardiomyocytes derivable therefrom may be at least or about 4 hours, 8 hours, 16 hours or 1 day or any range derivable therein (page 15 para 204).
Thus the incubation time period for Rogiers as modified by Kattman and Bush above would be obtainable through routine optimization and experimentation wherein the artisan of ordinary skill would be motivated with a reasonable expectation of success to use a shorter culture time in order to expedite the performance of assays which both Rogiers and Kattman indicate their differentiated cells are intended for use in. Motivation and a reasonable expectation of success in using incubation times between 4 and 27 hours would also come from the teaching of Stankewicz which suggests that shorter incubation time periods for differentiated stem cells and cardiomyocytes derivable therefrom are suitable as well. 
Rogiers does not specifically teach the washing of incubated cells after the addition of apicidin.
Han teach methods of using apicidin for its antiproliferative activity through selective induction of genes that play important roles in the cell cycle and cell morphology (abstract, page 6068, column 2). Han teach that the cells incubated with apicidin are washed (pages 6068 last paragraph - 6069, column 1, Cell Growth Inhibition Assay, page 6070, results and discussion). Han teach that the cells treated with apicidin do eventually grow once the apicidin is removed (page 6073, column 1).
One of ordinary skill in the art would have been motivated to wash the cells incubated with apicidin in the method of Rogiers because Han teach that this allows for the incubated cells to regain some proliferative ability while not reverting back to their previous cell types prior to incubation. One of ordinary skill in the art would have had a reasonable expectation of success because washing cells after treatments are finished is a routine practice in cell culture and Kattman and Stankiewicz both indicate that incubation times are preferably short and washing the cells is a way to control the incubation time.
Regarding claim 2, Rogiers teach wherein their mesenchymal stem cells are obtained from bone marrow, tissue, cord blood, blood or bodily fluids (page 7 para 82).
Regarding claims 6 and 7, Rogiers are silent with regard to the expression cardiomyocyte-specific markers, Kattman teach that their glucose deprivation culture conditions will produce cardiomyocytes that express GATA-4, Nkx2.5, cTnI, cTnT, MHC, connexin 43 and myosin light chain (page 7 para 73, para 76) and that the expression of these tissue-specific markers will be greater than that found in a control cells such as an undifferentiated stem cell or progenitor cell (pages 7-8 para 78). It is deemed that the use of the glucose deprivation culture conditions of Kattman will inherently ensure the expression of these markers when used in the method of Rogiers, however even if this were not the case, one of ordinary skill in the art would have been motivated with a reasonable expectation of success to optimize the method of Rogiers to obtain cardiomyocyte cells with increased expression of cardiomyocyte-specific markers because Kattman teach that this is beneficial to do so and provides the methods to ensure the outcome.
Therefore the combined teachings of Rogiers et al, Kattman et al, Bush et al, Stankewicz et al and Han et al render obvious Applicant’s invention as claimed.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,162,077 in view of Kattman et al (US 2013/0029368), Stankewicz (US 2011/0097799) and Han et al (Cancer Research 2000).


The claims of the patent are drawn to a method for inducing differentiation of MSCs into cardiac-committed cells comprising treating isolated MSCs with a composition comprising apicidin.
The patent claims do not include wherein the MSC are also treated under glucose deprivation conditions and wherein expression of cardiomyocyte-specific marker expression is increased, however, Kattman teach that these features are beneficial and desirable when differentiating stem cells into cardiac-committed cells. 
One of ordinary skill in the art would have been motivated to culture the MSCs of the patent in a culture medium that is essential free of glucose and contains lactic acid because Kattman indicate that this type of culture condition produces mature cells differentiated from the stem cells with improved functional attributes (abstract and page 1 para 6, page 2 para 15) and wherein the desired differentiated cell is a cardiomyocyte because it is beneficial to have cardiomyocytes having metabolic maturity to reduce the ‘fetal’ or basal ‘stressed’ or ‘hypertrophic’ state and to promote reliance on mitochondria (page 2 para 16). One of ordinary skill in the art would have had a reasonable expectation of success because both the patent and Kattman are drawn to differentiating stem cells, including progenitor cells, into cardiomyocytes for future therapeutic use in transplantation.
The patent claims do not specifically include wherein the culture is performed for 4-27 hours, but Kattman teach that stem cell derived cells may be cultured in their glucose deprivation conditions for any suitable period of time to allow metabolic maturity (page 3 para 24). This time period would be obtainable through routine optimization and experimentation wherein the artisan of ordinary skill would be motivated with a reasonable expectation of success to use a shorter culture time in order to expedite the production of the final product. Additional motivation and a reasonable expectation of success for selecting shorter incubation times can be found in Stankewicz as well (page 15 para 204).
The patent claims do not specifically teach the washing of incubated cells after the addition of apicidin.
Han teach methods of using apicidin for its antiproliferative activity through selective induction of genes that play important roles in the cell cycle and cell morphology (abstract, page 6068, column 2). Han teach that the cells incubated with apicidin are washed (pages 6068 last paragraph - 6069, column 1, Cell Growth Inhibition Assay, page 6070, results and discussion). Han teach that the cells treated with apicidin do eventually grow once the apicidin is removed (page 6073, column 1).
One of ordinary skill in the art would have been motivated to wash the cells incubated with apicidin in the method of the patent claims because Han teach that this allows for the incubated cells to regain some proliferative ability while not reverting back to their previous cell types prior to incubation. One of ordinary skill in the art would have had a reasonable expectation of success because washing cells after treatments are finished is a routine practice in cell culture and Kattman and Stankiewicz both indicate that incubation times are preferably short and washing the cells is a way to control the incubation time.
Therefore the combined teachings of the patent, Kattman et al, Stankewicz et al  and Han et al render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632